Citation Nr: 0902719	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected fusion of right fifth finger. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from September 1984 to 
September 2004.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
fusion of right fifth finger and assigned an initial 
disability rating of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The veteran is seeking an initial disability 
rating in excess of 10 percent for fusion of the right fifth 
finger.  She reports pain, sensory deficit, and loss of use 
of the finger due to multiple surgeries.  

Under 38 C.F.R. §4.71 (2008), Diagnostic Code (DC) 5156, 
amputation of the little finger, a 20 percent rating is 
available for amputation with metacarpal resection, where 
more than one half of the bone is lost.  The veteran argues 
that the disability should be rated as an amputation because 
"a large percentage of the bone was removed" and she has 
lost all function of the finger.  Her service medical records 
indicate that she has undergone multiple surgeries to this 
finger, including bone grafts.  In support of her claim, she 
has submitted photographs which appear to show that the right 
fifth finger is noticeably shorter than the left one.  

In addition, the veteran reports that she is unable to make a 
fist due to her little finger disability.  Under DCs 5224 -
5227, which address ankylosis of individual digits, an 
additional evaluation may be warranted where a finger 
disability causes loss of motion in other digits or 
interference with the overall function of the hand. 

The veteran underwent a pre-discharge VA examination in March 
2004; however, the examiner did not discuss whether or to 
what extent there was bone loss in the affected finger, or 
whether the finger disability impaired the function of any of 
the other digits or the entire hand.  Furthermore, it appears 
from the record that the veteran had recently undergone 
surgery, as there was surgical dressing on the affected 
finger during the examination.  Under the circumstances, 
another examination is required to determine the severity of 
the veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the veteran for an appropriate 
VA examination to assess the extent of 
her right fifth finger disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination of the 
veteran's hand and provide a diagnosis 
for any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

a)	Does the veteran's right fifth finger 
disability meet the criteria for 
amputation (i.e., metacarpal resection 
with more than one-half of bone lost, 
or without metacarpal resection at the 
proximal interphalangeal joint)?

b)	To what extent does the veteran's 
right fifth finger disability limit 
the motion in other digits or impair 
the overall function of the hand?  

The examiner is requested to provide a 
rationale for any opinion provided.

2.  	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




